Citation Nr: 1340520	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-42 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent from October 1, 2008, to November 27, 2009, and an initial evaluation in excess of 60 percent since November 27, 2009, for residuals of prostate cancer.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

During the pendency of the appeal, in a rating decision in November 2009, the RO increased the rating for residuals of prostate cancer from 20 percent to 40 percent, effective October 1, 2008.  In June 2012, the RO issued a rating decision increasing the rating for the residuals of prostate cancer from 40 to 60 percent effective November 27, 2009.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal of the Veteran originally included a claim for service connection for major depressive disorder.  In a rating decision in September 2013, the RO granted service connection for major depressive disorder effective the date the Veteran's claim was received and awarded a 30 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for major depressive disorder.


FINDINGS OF FACT

1.  From October 1, 2008 to November 27, 2009, there is no evidence of local reoccurrence of prostate cancer or metastasis, and the residuals of prostate cancer are manifested predominantly by voiding dysfunction with a requirement for absorbent materials which are changed 1-2 times a day.

2.  Since November 27, 2009, there is no evidence of local reoccurrence of prostate cancer or metastasis, and the residuals of prostate cancer are manifested predominantly by voiding dysfunction requiring use of absorbent materials which are changed 5-6 times a day.

3.  The evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 40 percent between October 1, 2008, and November 27, 2009, and an initial evaluation in excess of 60 percent since November 27, 2009, for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented in part at 38 C.F.R § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in November 2009 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for residuals for prostate cancer and a September 2013 supplemental statement of the case was issued regarding the TDIU issue.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in September 2008 and July 2013.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2013); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


II. Prostate Cancer Rating

General Principles and Factual Background

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The evidence establishes that the Veteran was diagnosed with prostate cancer in July 2007.  In September 2007, the Veteran underwent a radical retropubic prostatectomy and thereafter had radiation therapy in February and March 2008.

The RO, in a rating decision dated in November 2008, granted service connection effective January 14, 2008, the date the Veteran filed his claim.  As the Veteran was in active therapy until March 2008, the RO granted a temporary total disability rating until October 1, 2008 to cover the period of active therapy.  Thereafter, the Veteran has received a 40 percent rating for the residuals of prostate cancer until November 27, 2009 and since that time, the Veteran has received a 60 percent rating for residuals of prostate cancer.  

Under 38 C.F.R. § 4.115b , Diagnostic Code 7528 (2013), prostate cancer is rated 100 percent following surgery with a mandatory VA examination at the expiration of six months following the end of active therapy.  If there has been no local reoccurrence or metastasis, the disability is rated by the predominant residuals.  Residuals of prostate cancer without evidence of reoccurrence or metastasis are rated as either a voiding dysfunction, a urinary tract infection, or as renal dysfunction, whichever is predominant.  To put it another way, Diagnostic Code 7528 contemplates that, once therapeutic procedures have ceased, there is a reduction in disability evaluations to cover only those aftereffects of the prostate cancer and therapeutic procedures that adversely affect the veteran's ability to function under the ordinary conditions of daily life.  That is, a reduction of the evaluation is expected once there is no reoccurrence and the disability is rated on the residuals.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010).  

As more thoroughly discussed below, the Veteran's prostate cancer residuals have resulted predominantly, if not exclusively, in a voiding dysfunction.  There is no evidence of kidney dysfunction or urinary tract infections.  Under 38 C.F.R. § 4.115a (2013), voiding dysfunction may be rated on the basis of either urine leakage, frequency, or obstructed voiding. 

Urine leakage includes continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, the criteria for a compensable rating, 20 percent, are the wearing of absorbent materials that must be changed less than two times per day.  If the Veteran must use absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted if the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

As for frequency, the criteria for a compensable rating, 10 percent, are daytime voiding with intervals between two or three hours or voiding two times a night. The criteria for a 20 percent rating are daytime voiding with intervals between one and two hours, or voiding three to four times per night.  Daytime voiding interval less than one hour, or; awakening to void five or more times per night results in a 40 percent rating.

As for obstructed voiding, the criteria for a compensable rating, 10 percent, are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilation every two to three months. The criteria for a 30 percent rating, the maximum rating allowed, are urinary retention requiring intermittent or continuous catheterization. 

The Veteran was provided a VA examination in September 2008.  Since the surgery and radiation therapy ceased, his PSA decreased to most recently 0.36.  The Veteran retired from General Motors after 41 years of work.  He reported that he retired due to some urinary problems.  He has no erections and wears between 1-2 pads a day to catch any unwanted urination.  Upon examination, the Veteran had a flat prostatic fossa.  The diagnosis was postoperative retropubic prostatectomy for carcinoma of the prostate with the carcinoma in remission.  

In November 2009, the Veteran stated that at first, he used 3-4 absorbent pads a day.  Now, he uses 5-6 absorbent pads a day, which he changes often due to the smell of his medication.  He gets up at night 4-5 times to use the bathroom.  His doctor has told him to avoid liquids after 6:00 pm but this advice has not helped.  

In a general VA examination in April 2013, the Veteran told the examiner he stopped working after he was diagnosed with prostate cancer.  He developed urinary incontinence after the prostate surgery and uses 4-5 pampers a day.

In July 2013, the Veteran was provided a second VA examination.  He reported incontinence when he did something strenuous.  He reported urine leakage requiring absorbent material which must be changed more than 4 times a day.  He had daytime voiding intervals of less than one hour and nighttime awakening to void 5 or more times.  The voiding dysfunction did not require an appliance and there were no signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He also has erectile dysfunction.  The examiner noted the scars from the prostate surgery but they were not painful, unstable, or covered an area greater than 6 square inches.  The examination revealed a flat prostatic fossa and there was no constant urinary leakage noted.  His last PSA test was a year ago and was less than one.  The Veteran stated he retired from work in 2008 because of an offer from his employer.  The examiner concluded that the prostate cancer residuals did not impact the Veteran's ability to work.  

Analysis

Initially, the Board notes there is evidence of erectile dysfunction that is a residual of the prostate cancer and treatment.  Erectile dysfunction has already been evaluated under its own diagnostic code.  The Veteran has been in receipt of special monthly compensation based upon the loss of use of his creative organ (i.e., his erectile dysfunction).   See 38 U.S.C.A. § 1114(k) (West 2002).  Thus, it is not necessary to further discus this residual.

The Board has carefully reviewed the record and finds that the Veteran's prostate cancer disability should be evaluated at 40 percent at all relevant times from October 1, 2008, six months after active therapy for the treatment of prostate cancer ended, to November 27,2009.  There is no evidence of reoccurrence or metastasis of prostate cancer.  Also, neither urinary tract infections nor renal dysfunction is shown.  Therefore, a voiding dysfunction is the predominant manifestation as a residual of the prostate cancer and treatment.  Furthermore, as the Veteran receives 40 percent rating during this period, a rating higher than 40 percent is not available based upon urinary frequency or obstructed voiding.  Before November 27, 2009, while the Veteran used pads of absorbent materials, there was no evidence that he needed to change the absorbent material more than 4 times a day.  It was not factually ascertainable that a higher rating was warranted until November 27, 2009-the date the Veteran first indicated that there was an increase in use of absorbent materials.

Accordingly, from the effective date 6 months after active therapy for prostate cancer ceased, October 1, 2008, until November 27, 2009, in the absence of additional symptomatology, the assigned evaluation reflects the Veteran's degree of impairment for his residuals of prostate cancer and surgery.  

The evidence does establish that by November 2009 and since, the Veteran had to use absorbent materials that must be changed 5-6 times a day and meets the criteria for a 60 percent rating, the highest rating the Veteran can receive for this residual.  , the maximum rating possible, is warranted.  As noted previously, he has not demonstrated renal dysfunction or another voiding dysfunction which, depending on the level of symptoms, may warrant a higher evaluation.  The Board also finds that no other residuals or symptoms in the record appear related to his prostate cancer, nor is there any evidence that he should be evaluated for any additional disabilities or under a different diagnostic code to cover any service related symptomology not otherwise covered by Diagnostic Code 7528.  

As the preponderance of the evidence is against the claim for an initial rating higher than 40 percent from October 1, 2008, to November 27, 2009 and an initial rating higher than 60 percent since November 27, 2009, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected prostate cancer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for voiding dysfunction shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider the Veteran's evidence of voiding frequency and his need for absorbent material for urinary leakage.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is a voiding dysfunction, which is contemplated by the Rating Schedule under Diagnostic Codes 7528, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.
 
In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

III. TDIU

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  The Veteran's claim for a higher initial rating for residuals of prostate cancer includes a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The Board notes that the Veteran was denied TDIU in a September 2013 rating decision, but under Rice, the claim for a TDIU is nevertheless before the Board as part of the Veteran's claim for a higher initial rating for his residuals from prostate cancer and a supplemental statement of the case was properly issued in September 2013 as well.  As such, the Board will consider entitlement to TDIU.  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability). The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Besides the residuals for the prostate cancer, the Veteran is also currently rated at 30 percent for major depressive disorder; diabetes mellitus, currently rated at 20 percent; and for two other disabilities, both rated as noncompensable, erectile dysfunction and malaria plasmodium falciparum.  Following his active therapy to treat his prostate cancer, the Veteran's total combined rating has been 50 percent from October 1, 2008, 70 percent from November 27, 2009, and 80 percent from July 16, 2012.  

Thus, the Veteran is eligible for a TDIU on a schedular basis since November 27, 2009, as his total combined rating is 70 percent or higher with his prostate cancer residual disability rated at 40 percent.  He is not eligible for a TDIU before November 27, 2009, based upon the schedular criteria set forth in § 4.16 (a).  Nevertheless, where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's service-connected disabilities, employment history, educational and vocation attainments, and any other applicable factors.  38 C.F.R. § 4.16(b).

The Board also incorporates by reference the evidence discussed above regarding the Veteran's service-connected residuals of prostate cancer.  As noted, the treatment for prostate cancer resulted in a voiding dysfunction requiring frequent changing of absorbent material.  The VA examiner in July 2013 noted that the voiding dysfunction did not limit the Veteran's ability to work.

At a VA examination in September 2009, the Veteran was diagnosed with diabetes mellitus, type II (diabetes) in approximately 1998.  He has been treated with diabetic medication and a diabetic diet.  The Veteran has no history of hospitalization for diabetic complications and he did not report any hypoglycemic episodes.  There was no history or evidence of diabetic complications or diabetic retinopathy.  The Veteran's renal function was within normal limits and he did not report any signs or symptoms of peripheral neuropathy.  The Veteran does have hypertension, diagnosed in 1988, but there is no history of cardiac disease.  The Veteran is a smoker, 5-10 cigarettes a day.  He worked at General Motors for 41 years until he retired in April 2001 after the prostate surgery.  The scar from the prostate surgery was 11 cm by 1 cm and well healed.  

In a VA examination in April 2013, the Veteran was noted to have hypertension and diabetes.  The diabetes was managed by oral hypoglycemic medication.  He did not need to regulate his activities to manage his diabetes.  He has not had any hospitalizations due diabetes and sees his diabetic care provider less that twice a month. There has not been any progressive weight loss or loss of strength due to diabetes nor have there been any recognized complications of diabetes, including his hypertension.  The hypertension was diagnosed in 1988.  His physical examination was otherwise normal.  The examiner concluded that the Veteran's diabetes did not have any impact on the Veteran's ability to work.  

The history noted that the Veteran stopped working after the diagnosis of prostate cancer.  He developed urinary incontinence after the surgery and has to use 4 -5 pampers a day.  The Veteran can perform his activities of daily living.  He develops shortness of breath after walking two blocks and requires 5 minutes before he starts walking again.  He walks his dog up to two times a day for an hour.   While working at General Motors, he was an inventory controller; he doesn't lift heavy objects.  The examiner stated the Veteran did not have any additional disabilities that impacted his ability to work.  

In April 2013, the Veteran underwent a VA mental health examination.  He was diagnosed with recurrent mild major depressive disorder (depression).  The examiner stated the depression was related to the prostate cancer and concern for a son who had mental health problems.  It resulted in a depressed mood, loss of interest in pleasurable activities, appetite disturbance, sleep disturbance, feeling fatigued, concentration difficulty and indecisiveness, and feelings of worthlessness.  The condition features included worry, irritability, hostility, agitation, social withdrawal, and appearing apathetic or aloof.  The examiner noted the Veteran worked since separation in inventory at General Motors until he retired in 2008.  The Veteran has been taking psychotropic medication since the early 1990s.  

The GAF score was 64.  The examiner stated that the Veteran seemed to have mild difficulty functioning in the least restrictive environment but people within this range generally function well.  Although the Veteran was retired, the examiner concluded that his mental health condition should not interfere in his ability in procuring competitive employment and independently attending to his personal needs.  The Veteran had occupational and social impairment due to mild or transient symptoms which decreases work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

Based upon all of the foregoing evidence, the Board has concluded that the Veteran's service connected disabilities do not prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, either separately or combined.  None of his medical service connected disabilities, e.g., residuals of prostate cancer, diabetes, erectile dysfunction, or scars have been determined by medical experts to have a functional impact that prevents or even impairs the Veteran from obtaining and maintaining gainful employment due solely to his service connected disabilities.  While the major depressive disorder has some functional impact upon employment, it is mild difficulty functioning in the least restrictive environment and the VA mental health examiner did not describe the Veteran as unemployable due to the major depressive disorder.  Therefore, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities.  The Board concludes that the criteria for a TDIU on a schedular basis have not been met and the criteria for referral on an extraschedular basis have not been met. 

Notably, a "combined effects" medical opinion was not obtained in connection with the TDIU claim.  However, one is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In the Veteran's case, the separate opinions provide sufficient evidence in deciding the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial evaluation in excess of 40 percent from October 1, 2008, to November 27, 2009, and an initial evaluation in excess of 60 percent since November 27, 2009, for residuals of prostate cancer, is denied.

A TDIU is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


